DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 73, 83, and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 66 and 73 contain the term “optionally”.  This renders the claims indefinite since it is not clear whether applicant is intending to positively claim this limitation.  The presence of the word “optionally” currently means that the claimed thickness is not required and can be any thickness.  
In addition, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 66 an d73 recites the broad recitation 0.3-3mil, and the claim also recites 0.5-0.9 mil which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 83 and 84 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 65, 62, 3, 19, 17, 18, 24, 22, 66, 79, 80, 69, 73, 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0160782 to Yatsuzuka et al in view of U.S. Patent Pub. No. 2005/0229481 to Wilson and United Kingdom Patent GB 2084079 to MacPhee et al.
Regarding Claims 65, 62, 3 and 19, Yatsuzuka teaches a process for manufacturing a biodegradable bio-polymer mulch film (Yatsuzuka paragraph [0048]), comprising a step of coating at least parts of a surface of a bio-polymer film with a functional material (Yatsuzuka paragraph [0157] “coating”) further comprises a curing step involving heat, UV light and/or an electron beam (Yatsuzuka paragraph [0157] “corona treatment”), and wherein the coated bio-polymer mulch film is configured to control the temperature of the soil and air around a plant (Yatsuzuka paragraph [0134], [0153] carbon black; paragraph [0047], [0052], [0001]).
Yatsuzuka teaches the mulch film is intended to be coated/printed, but is silent on explicitly teaching which comprises a light absorber material, a light reflector material and/or a pigment, and which has a viscosity (Zahn Cup #2 EZ) between about 20 to 30 seconds.  However, Wilson teaches the general knowledge of one of ordinary skill in the art that it is known to print/coat agricultural mulch films using flexography (Wilson paragraph [0023] and [0024]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Yatsuzuka with the teachings of Wilson before the effective filing date of the claimed invention for a more natural appearance as taught by Wilson.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
In addition, MacPhee teaches the general knowledge of one of ordinary skill in the art that it is desirable to control the viscosity of the pigment with in/between the claimed range when printing/coating using flexography (MacPhee page 5 lines 40-50; page 1 line 22-35).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Yatsuzuka with the teachings of MacPhee before the effective filing date of the claimed invention to maintain print density and economize on ink usage as taught by MacPhee.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 17, Yatsuzuka as modified teaches a solvent is added during the process to maintain the viscosity at a desired value (MacPhee page 5 lines 40-45).
Regarding Claim 18, Yatsuzuka as modified teaches the solvent comprises alcohol and/or water (MacPhee page 5 lines 40-5).
Regarding Claim 24, Yatsuzuka as modified teaches the bio-polymer film is of a color selected from the group consisting of: white, black, silver, blue, gray, green, brown and a combination thereof; or the bio-polymer film has its natural color. (Wilson teaches natural mulch colors of bark i.e. brown [0017]).
Regarding Claims 22, Yatsuzuka as modified teaches the coating is of a color selected from the group consisting of: white, black, silver, blue, gray, green, yellow, orange, red, matte and a combination thereof; or the coating has no color (no pigment). (Wilson, “green” paragraph [0003]; Yatsuzuka abstract)
Regarding Claim 66, Yatsusuka as modified teaches the biopolymer film has an average thickness between about 0.3 to 3 mil. (Yatsusuka paragraph [0149], the value of Yatsusuka falls between the claimed range; Wilson paragraph [0013]).
Regarding Claims 79 and 80, Yatsusuka as modified teaches wherein the functional material has a viscosity (Zahn Cup #2 EZ) between about 23 to 28 seconds; wherein the functional material has a viscosity (Zahn Cup #2 EZ) between about 25 to 30 seconds. (MacPhee page 5 lines 45-49).
Regarding Claims 69 and 73, Yatsuzuka as modified teaches wherein the process further comprises a curing step involving heat, UV light and/or an electron beam (Yatsuzuka paragraph [0148]) 
Regarding Claims 81, 82, 82, 84, Yatsuzuka as modified teaches wherein the functional material has a viscosity (Zahn Cup #2 EZ) between about 23 to 28 seconds; wherein the functional material has a viscosity (Zahn Cup #2 EZ) between about 25 to 30 seconds. (MacPhee page 5 lines 45-49)

Claims 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0160782 to Yatsuzuka et al in view of U.S. Patent Pub. No. 2005/0229481 to Wilson and United Kingdom Patent GB 2084079 to MacPhee et al as applied to claim 65 above, and further in view of U.S. Patent No. 3,592,792 to Newland.
Regarding Claim 7, Yatsuzuka as modified teaches the functional material comprises at least one of: nitrocellulose, polyamide, acrylic, polyurethane, rosin, titanium dioxide (TiO2), barium sulfate (BaSO4), carbon black, aluminum (Al), graphene, zein, magnesium carbonate (MgCO3), zinc oxide (ZnO), calcium carbonate (CaCO3), kaolin, wax, a metallic pigment, and a solvent (Yatsuzuka paragraph [0131], [0134], [0128]), but is silent that it is applied as a coating.  However, Newland teaches the general knowledge of applying titanium dioxide as a coating to mulch film (Newland teaches TiO2 Col. 3 line 36; Table 1, claim 6).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Yatsuzuka with the teachings of Newland before the effective filing date of the claimed invention for its light reflective properties to control temperatures as taught by Newland. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results
Regarding Claim 26, Yatsuzuka as modified teaches the coated side of the bio-polymer film and the coating are each of a different color; or the coated side of the bio-polymer film and the coating are of the same color; or the coated side of bio-polymer film has a color and the coating has no color (no pigment); or the bio-polymer film has no color and the coating has a color; or the bio-polymer film has no color and the coating has no color (no pigment). (Newland teaches the film and coating are different colors film white and coating black).
Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 7, 17-19, 22, 24, 26, 62, 65, 66, 69, 73, 79-84 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



23 May 2022